Case 1:18-cr-00681-WFK-ST Document 355 Filed 11/15/19 Page 1 of 5 PageID #: 10320

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
  AES:MEB/HDM/MAM/KN                                   271 Cadman Plaza East
  F. #2016R00695                                       Brooklyn, New York 11201


                                                       November 14, 2019

  By ECF

  The Honorable William F. Kuntz, II
  United States District Court Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                  Re:    United States v. Jean Boustani et al.
                         Criminal Docket No. 18-681 (WFK)

  Dear Judge Kuntz:

                  The government respectfully moves in limine to preclude certain expert testimony
  and demonstratives offered by the defendant. Specifically, the government requests that the Court:
  (1) preclude proffered expert Malene McMahon from offering opinion testimony, and (2) preclude
  proffered expert Dr. Chudozie Okongwu from offering the following two opinions (and showing
  related slides from the demonstrative marked as DX 11202): (a) that more than 75 percent of the
  public and publicly guaranteed debt of low and middle income countries is denominated in U.S
  dollars (Slide 27 of DX 11202), and (b) that there is no material relationship between a country’s
  perceived levels of corruption and a country’s ability to borrow in hard currency (Slides 29-40 of
  DX 11202). In addition, as detailed below, the government may seek to file an additional motion
  to preclude certain expert testimony from proffered defense expert Stanley Bryant, as well as
  certain portions of DX 11203.

  I.       Background

                   The defendant noticed proffered experts McMahon, Okongwu, Bryant and Hinman
  on September 6, 2019, and at that time provided some limited information about the testimony
  each would provide. However, despite repeated requests from the government prior to and during
  trial, the defendant did not provide any further information about the opinions those experts would
  offer, including the methodology used by those experts, before November 13, 2019. Starting on
  that date, the defendant provided to the government the following:

       •   On November 13, 2019 at approximately 12:23 a.m., the defendant provided to the
           government DX 11200, a two-page exhibit that the defendant stated he intends to use as a
           demonstrative with McMahon.
Case 1:18-cr-00681-WFK-ST Document 355 Filed 11/15/19 Page 2 of 5 PageID #: 10321




         •   On November 13, 2019, the defendant provided to the government DX 11201, a 71-page
             PowerPoint presentation containing the substance of Hinman’s opinion testimony.
             Subsequently, this morning, on November 14, 2019 at approximately 12:11 a.m., the
             defendant provided a revised version of DX 11201, which is 59 pages.

         •   Early this morning, on November 14, 2019 at approximately 12:11 a.m., the defendant
             provided the government with DX 11202, a 49-slide PowerPoint presentation that contains
             the substance of Okongwu’s opinion testimony.

         •   Also today, on November 14, 2019 at approximately 1:00 p.m., the defendant produced
             DX 11203, an 82-slide PowerPoint presentation that contains the substance of Bryant’s
             opinion testimony.

                 It is inexplicable that the defendant did not produce what are essentially lengthy
  reports providing the specifics of the expert testimony to be offered by Hinman, Okongwu and
  Bryant mere hours before certain of those witnesses were scheduled to testify.

  II.        David Hinman

                  The government has conferred with defense counsel with regard to DX 11201, the
  exhibit related to Hinman’s testimony. Defense counsel has indicated that they will only seek to
  use the revised version of DX 11201 during trial, and that the revised version of DX 11201 will
  only be used as a demonstrative, and will not be entered into evidence or provided to the jury
  during deliberations. Consequently, the government is not seeking to preclude the defendant’s use
  of the revised version of DX 11201.

  III.       Stanley Bryant

                 The government has not had sufficient time to review the proffered opinion
  testimony for Bryant as detailed in DX 11203, an 82-slide PowerPoint presentation, which it
  received approximately twelve hours ago. From a preliminary review, however, it appears that the
  government may have a basis to preclude certain of Bryant’s proffered testimony; for example,
  Bryant does not appear to have the necessary expert qualifications to opine on the valuation of
  certain marine vessels. Further he has not provided any methodology underlying his valuation, or
  the bases and reasons for his valuation opinion. Defense counsel has reached out to the
  government to discuss DX 11203 and Bryant’s testimony, and the government plans to confer with
  defense counsel tomorrow morning, November 15, 2019, to determine if the parties can reach
  agreement on the appropriate scope of Bryant’s testimony. If the parties cannot reach such
  agreement, the government will file any motion with respect to Bryant by Saturday, November 16,
  2019.

  IV.        Malene McMahon

                While the Court has ruled that McMahon may testify regarding the mechanics of
  the SWIFT system and correspondent banking (see ECF 267 at 11), based upon review of DX
  11200 and the defendant’s only disclosure about McMahon’s testimony (made on September 6,


                                                    2
Case 1:18-cr-00681-WFK-ST Document 355 Filed 11/15/19 Page 3 of 5 PageID #: 10322




  2019), the government does not believe that the defendant has identified any opinions that
  McMahon would offer through her testimony. Indeed, during conversations following
  proceedings today, November 14, 2019, defense counsel agreed that McMahon would not offer
  any opinion testimony. Consequently, McMahon should be precluded from providing any opinion
  testimony. 1

  V.      Dr. Chudozie Okongwu

                  The government moves to preclude Okongwu from testifying to the following two
  opinions listed in DX 11202 – which, as detailed above, was not disclosed until November 14,
  2019 2– as such opinions are not relevant and would be unduly confusing to the jury: (1) that more
  than 75 percent of the public and publicly guaranteed debt of low and middle income countries is
  denominated in U.S dollars; and (2) no material relationship between a country’s perceived levels
  of corruption and a country’s ability to borrow in hard currency. The government similarly moves
  to strike Slides 27 and 29-40 from DX 11202 (which the defendant intends to show to the jury as
  a demonstrative during Okongwu’s testimony).

                 First, Okongwu seeks to offer an opinion on dollar-denominated debt as detailed in
  Slide 27 of DX 11202, which highlights that certain countries’ debt is denominated primarily in
  U.S. dollars. This opinion is irrelevant and should be precluded pursuant to Federal Rule of
  Evidence (“FRE”) 401; in the alternative, it is unduly prejudicial and would cause jury confusion,
  and should be precluded pursuant to FRE 403. It has no bearing on any of the charges against the
  defendant. It does not serve as a defense to wire fraud conspiracy, securities fraud conspiracy or

          1
            For example, McMahon should not be permitted to offer an opinion on legal issues as
  set forth in the jury instructions – e.g., that international money transfers identified in the trial are
  not monetary instruments or funds transported, transmitted, or transferred from a place in the
  United States to or through a place outside the United States or to a place in the United States
  from or through a place outside the United States – as she would be invading the province of the
  jury without basis. See Court Exhibit 1, Jury Charge, p. 96; United States v. Hoskins, 2019 WL
  5556092 (D. Conn Oct. 28, 2019) (“‘Any use of expert testimony ‘must be carefully
  circumscribed to assure that the expert does not usurp either the role of the trial judge in
  instructing the jury as to the applicable law or the role of the jury in applying that law to the facts
  before it.’”) (citing United States v. Bilzerian, 926 F.2d 1285, 1295 (2d Cir. 1991)). Similarly,
  McMahon should not be permitted to offer any opinion that the defendant, or similarly situated
  senders or receivers of international payments, do not know or intend that transactions transmit
  to or from the United States, as such opinion would constitute impermissible testimony as to the
  defendant’s mental state on an element of the crime charged. See FRE 703; Court Exhibit 1,
  Jury Instruction p. 102. Similarly, either of these opinions, if offered, could confuse and mislead
  the jury and should be excluded subject to Rule 403. See Nimely v. City of New York, 414 F.3d
  381, 398 (2d Cir. 2005).
          2
           It is well settled that Federal Rule of Criminal Procedure 16(d)(2)(C) gives a district
  court the discretion to preclude expert testimony about any topics or opinions not properly
  disclosed. United States v. Ulbricht, No. 14-CR-68 (KBF), 2015 WL 413318, *5 (S.D.N.Y. Feb.
  1, 2015), aff’d 858 F.3d 71 (2d Cir. 2017).



                                                     3
Case 1:18-cr-00681-WFK-ST Document 355 Filed 11/15/19 Page 4 of 5 PageID #: 10323




  money laundering conspiracy. Moreover, to the extent that the defendant wants to argue that he
  did not think he was violating U.S. law even though he committed a fraud involving U.S. dollar
  denominated loans, this argument is not permissible. As the Court recently adopted in its jury
  instructions, “The government is not required to prove that a defendant is aware of the law that
  actually forbids his conduct.” Trial Tr. 3328. The lack of knowledge of the law is no defense.
  Cheek v. United States, 498 U.S. 192, 199 (1991) (“The general rule that ignorance of the law or
  a mistake of law is no defense to criminal prosecution is deeply rooted in the American legal
  system.”). Given the Court’s ruling, the only reason to include this testimony is an appeal to jury
  nullification: to argue impermissibly that the United States should not be the “world’s policeman”
  (which the defendant made reference to in his opening statement) and should not prosecute fraud
  merely because it involves the use of United States currency and U.S. dollar-denominated loans,
  given their prevalence in the world. Thus, the Court should preclude this testimony and this one
  slide in the presentation.

                   Second, Okongwu seeks to testify to a regression analysis he conducted, which is
  reflected in Slides 29-40 of DX 11202, and which concludes that there is no material relationship
  between a country’s perceived levels of corruption and a country’s ability to borrow in hard
  currency. Such opinion is irrelevant and should be precluded pursuant to FRE 401; in the
  alternative, it is unduly prejudicial and would cause jury confusion, and should be precluded
  pursuant to FRE 403. Materiality under securities fraud concerns whether a fact is one “that a
  reasonable investor would have considered significant in making investment decisions.” See
  United States v. Block, No. 16-CR-595 (JPO), 2017 WL 1608905, at *4 (S.D.N.Y. Apr. 28, 2017)
  (citing Ganino v. Citizens Utils. Co., 228 F.3d 154, 161 (2d Cir. 2000)). Okongwu’s regression
  analysis on the perceived risk of corruption and the ability of a country to borrow money is not
  being offered as something investors would have considered in making their investment decision.
  No such regression analysis was disclosed in the offering documents provided to investors and, if
  anything, the offering documents suggest the exact opposite: the fact that the risk factors list the
  risk of corruption strongly suggests that investors do consider corruption in determining
  investments, just as several investors testified at trial. Thus, Okongwu’s opinion has no probative
  value on the issues before this Court and before the jury. Instead, his numerous charts explaining
  regression analysis and variability among certain factors will only confuse the jury as to the issues
  central to this case: did the defendant conspire to commit wire fraud, securities fraud and money
  laundering. Thus, the Court should preclude Dr. Okongwu’s testimony on this issue and preclude
  slides 29 to 40 from his presentation.




                                                   4
Case 1:18-cr-00681-WFK-ST Document 355 Filed 11/15/19 Page 5 of 5 PageID #: 10324




  VI.     Conclusion

                 For the reasons stated herein, the government respectfully requests that the Court
  grant the government’s motion. 3

                                                       Respectfully submitted,

        DEBORAH L. CONNOR                              RICHARD P. DONOGHUE
        Chief, Money Laundering &                      United States Attorney
        Asset Recovery Section                         Eastern District of New York
        Criminal Division
        U.S. Department of Justice


  By:               /s/                                By:                /s/
        Margaret A. Moeser                                   Mark E. Bini
        Trial Attorney                                       Hiral Mehta
        (202) 598-2345                                       Assistant U.S. Attorneys
                                                             (718) 254-8761/6418

        ROBERT A. ZINK
        Chief, Fraud Section
        Criminal Division
        U.S. Department of Justice


By:                /s/
        Katherine Nielsen
        Trial Attorney
        (202) 616-5672

  cc:     (by ECF)
          All Counsel of Record


          3
           During proceedings on Thursday, defense counsel indicated that the Court had
  precluded their noticed expert Rob J. Phillipa from testifying. The government notes that the
  Court did not preclude Rob J. Phillipa from testifying as an expert for the defendant. Rather, the
  Court granted the government’s motion seeking to preclude Mr. Philippa from testifying that
  “purchase or sale of a security that is held at Euroclear or Clearstream is revocable and capable
  of cancellation at any time prior to settlement of those transactions,” and on the issue of title
  passage through Euroclear and Clearstream. (ECF 280; October 15, 2019 Order granting ECF
  280).




                                                  5
